UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-33488 MARSHALL & ILSLEY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 20-8995389 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 770 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 765-7801 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer []Non-accelerated filer[](Do not check if a smaller reporting company)Small reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at October 31, 2009 Common Stock, $1.00 Par Value 524,694,757 MARSHALL & ILSLEY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS (Unaudited) 2 CONSOLIDATED STATEMENTS OF INCOME – THREE MONTHS ENDED (Unaudited) 3 CONSOLIDATED STATEMENTS OF INCOME – NINE MONTHS ENDED (Unaudited) 4 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) 5 NOTES TO THE FINANCIAL STATEMENTS (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 OVERVIEW 42 OTHER NOTEWORTHY TRANSACTIONS AND EVENTS 45 NET INTEREST INCOME 47 CREDIT QUALITY AND ALLOWANCE FOR LOAN AND LEASE LOSSES 54 OTHER INCOME 66 OTHER EXPENSE 67 INCOME TAXES 70 LIQUIDITY AND CAPITAL RESOURCES 70 OFF-BALANCE SHEET ARRANGEMENTS 75 CRITICAL ACCOUNTING POLICIES 75 FORWARD-LOOKING STATEMENTS 82 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 83 ITEM 4. CONTROLS AND PROCEDURES 85 PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS 86 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 87 ITEM 6. EXHIBITS 88 SIGNATURES 89 EXHIBIT INDEX 90 EX-11 90 EX-12 91 EX-31(i) 92 EX-31(ii) 93 EX-32(i) 94 EX-32(ii) 95 1 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MARSHALL & ILSLEY CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) ($000’s except share data) September 30, December 31, September 30, 2009 2008 2008 Assets: Cash and cash equivalents: Cash and due from banks $ 674,747 $ 851,336 $ 982,132 Federal funds sold and security resale agreements 40,739 101,069 68,623 Money market funds 33,666 120,002 59,938 Total cash and cash equivalents 749,152 1,072,407 1,110,693 Interest bearing deposits at other banks 1,531,018 9,684 8,727 Trading assets, at fair value 270,326 518,361 162,767 Investment securities: Available for sale, at fair value 6,310,124 7,430,552 7,131,346 Held to maturity, fair value $124,341 ($243,395 at December 31, 2008 and $256,463 at September 30, 2008) 120,054 238,009 251,902 Loans held for sale 271,139 220,391 152,740 Loans and leases 45,835,175 49,764,153 50,264,502 Allowance for loan and lease losses (1,413,743 ) (1,202,167 ) (1,031,494 ) Net loans and leases 44,421,432 48,561,986 49,233,008 Premises and equipment, net 569,875 564,789 541,799 Goodwill 611,746 605,144 2,097,025 Other intangible assets 139,920 158,305 139,574 Bank-owned life insurance 1,181,564 1,157,612 1,158,392 Other real estate owned (OREO) 351,216 320,908 267,224 Accrued interest and other assets 2,017,757 1,478,270 1,245,700 Total Assets $ 58,545,323 $ 62,336,418 $ 63,500,897 Liabilities and Equity: Deposits: Noninterest bearing $ 8,286,269 $ 6,879,994 $ 6,359,020 Interest bearing 33,434,120 34,143,147 33,680,582 Total deposits 41,720,389 41,023,141 40,039,602 Federal funds purchased and security repurchase agreements 718,106 1,190,000 2,230,421 Other short-term borrowings 822,520 2,868,033 4,036,777 Accrued expenses and other liabilities 1,370,032 1,370,969 977,552 Long-term borrowings 7,511,960 9,613,717 9,714,687 Total Liabilities 52,143,007 56,065,860 56,999,039 Equity: Preferred stock, $1.00 par value; 5,000,000 shares authorized; 1,715,000 shares issued and outstanding of Senior Preferred Stock, Series B (liquidation preference of $1,000 per share) 1,715 1,715 - Common stock, $1.00 par value; 373,764,081 shares issued (272,318,615 shares at December 31, 2008 and 267,455,394 shares at September 30, 2008) 373,764 272,319 267,455 Additional paid-in capital 4,295,403 3,838,867 2,063,165 Retained earnings 1,930,715 2,538,989 4,513,574 Treasury stock, at cost:5,453,457 shares (6,977,434 shares at December 31, 2008 and 7,434,382 shares at September 30, 2008) (150,590 ) (192,960 ) (205,713 ) Deferred compensation (37,355 ) (40,797 ) (38,736 ) Accumulated other comprehensive income, net of related taxes (22,278 ) (157,952 ) (107,803 ) Total Marshall & Ilsley Corporation shareholders' equity 6,391,374 6,260,181 6,491,942 Noncontrolling interest in subsidiaries 10,942 10,377 9,916 Total Equity 6,402,316 6,270,558 6,501,858 Total Liabilities and Equity $ 58,545,323 $ 62,336,418 $ 63,500,897 See notes to financial statements. 2 Table of Contents MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000’s except per share data) Three Months Ended September 30, 2009 2008 Interest and fee income Loans and leases $ 547,505 $ 714,099 Investment securities: Taxable 43,565 68,959 Exempt from federal income taxes 10,671 13,034 Trading securities 136 368 Short-term investments 1,200 2,191 Total interest and fee income 603,077 798,651 Interest expense Deposits 133,633 213,858 Short-term borrowings 1,546 34,645 Long-term borrowings 79,207 109,499 Total interest expense 214,386 358,002 Net interest income 388,691 440,649 Provision for loan and lease losses 578,701 154,962 Net interest income (loss) after provision for loan and lease losses (190,010 ) 285,687 Other income Wealth management 66,678 71,349 Service charges on deposits 33,564 36,676 Gain on sale of mortgage loans 11,771 4,537 Other mortgage banking revenue 934 961 Net investment securities gains (losses) (1,517 ) 987 Bank-owned life insurance revenue 10,347 12,763 Gain on termination of debt 56,148 - OREO income 4,317 3,965 Other 45,623 52,594 Total other income 227,865 183,832 Other expense Salaries and employee benefits 179,175 184,018 Net occupancy and equipment 33,297 31,655 Software expenses 7,704 6,508 Processing charges 33,623 33,202 Supplies, printing, postage and delivery 8,376 9,289 FDIC insurance 17,813 6,005 Professional services 23,541 16,493 Amortization of intangibles 5,889 5,999 OREO expenses 56,445 14,111 Other 43,119 52,520 Total other expense 408,982 359,800 Income (loss) before income taxes (371,127 ) 109,719 Provision (benefit) for income taxes (148,170 ) 26,378 Net income (loss) (222,957 ) 83,341 Less:Net income attributable to noncontrolling interests (402 ) (203 ) Net income (loss) attributable to Marshall & Ilsley Corporation (223,359 ) 83,138 Preferred dividends (25,068 ) - Net income (loss) attributable to Marshall & Ilsley Corporation common shareholders $ (248,427 ) $ 83,138 Per share attributable to Marshall & Ilsley Corporation common shareholders: Basic $ (0.68 ) $ 0.32 Diluted $ (0.68 ) $ 0.32 Dividends paid per common share $ 0.01 $ 0.32 Weighted average common shares outstanding (000's): Basic 366,846 258,877 Diluted 366,846 259,224 See notes to financial statements. 3 Table of Contents MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000’s except per share data) Nine Months Ended September 30, 2009 2008 Interest and fee income Loans and leases $ 1,671,002 $ 2,224,248 Investment securities: Taxable 164,096 218,212 Exempt from federal income taxes 34,468 41,170 Trading securities 3,574 1,361 Short-term investments 2,228 7,278 Total interest and fee income 1,875,368 2,492,269 Interest expense Deposits 409,995 705,837 Short-term borrowings 8,419 126,207 Long-term borrowings 274,693 341,554 Total interest expense 693,107 1,173,598 Net interest income 1,182,261 1,318,671 Provision for loan and lease losses 1,675,617 1,187,264 Net interest income (loss) after provision for loan and lease losses (493,356 ) 131,407 Other income Wealth management 195,197 217,988 Service charges on deposits 102,932 110,255 Gain on sale of mortgage loans 38,339 18,603 Other mortgage banking revenue 3,219 2,883 Net investment securities gains 81,220 27,155 Bank-owned life insurance revenue 27,625 37,126 Gain on termination of debt 68,446 - OREO income 9,849 6,788 Other 144,945 161,264 Total other income 671,772 582,062 Other expense Salaries and employee benefits 521,601 545,254 Net occupancy and equipment 99,527 94,110 Software expenses 21,317 19,090 Processing charges 101,157 98,992 Supplies, printing, postage and delivery 26,400 32,609 FDIC insurance 82,150 10,022 Professional services 64,719 48,140 Amortization of intangibles 17,526 17,921 OREO expenses 124,846 49,323 Other 109,555 140,084 Total other expense 1,168,798 1,055,545 Loss before income taxes (990,382 ) (342,076 ) Benefit for income taxes (467,295 ) (178,272 ) Net loss (523,087 ) (163,804 ) Less:Net income attributable to noncontrolling interests (1,193 ) (640 ) Net loss attributable to Marshall & Ilsley Corporation (524,280 ) (164,444 ) Preferred dividends (75,040 ) - Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (599,320 ) $ (164,444 ) Per share attributable to Marshall & Ilsley Corporation common shareholders: Basic $ (1.97 ) $ (0.63 ) Diluted $ (1.97 ) $ (0.63 ) Dividends paid per common share $ 0.03 $ 0.95 Weighted average common shares outstanding (000's): Basic 304,450 259,146 Diluted 304,450 259,146 See notes to financial statements. 4 Table of Contents MARSHALL & ILSLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($000’s) Nine Months Ended September 30, 2009 2008 Net Cash Provided by Operating Activities $ 828,767 $ 561,840 Cash Flows from Investing Activities: Net increase in short-term investments (1,521,332 ) (13 ) Proceeds from sales of securities available for sale 1,245,647 122,524 Proceeds from maturities of securities available for sale 1,228,936 971,069 Proceeds from sales of securities held to maturity - 1,633 Proceeds from maturities of securities held to maturity 119,040 122,735 Purchases of securities available for sale (1,097,075 ) (624,699 ) Net decrease/(increase) in loans and leases 1,989,954 (3,443,587 ) Purchases of premises and equipment, net (42,105 ) (71,106 ) Cash paid for acquisitions, net of cash and cash equivalents acquired (479 ) (476,625 ) Proceeds from divestitures - 2,460 Net proceeds from sale of OREO 207,193 67,204 Net cash provided by/(used in) investing activities 2,129,779 (3,328,405 ) Cash Flows from Financing Activities: Net increase in deposits 733,073 3,255,764 Net decrease in short-term borrowings (2,514,236 ) (648,774 ) Proceeds from issuance of long-term borrowings 375 1,282,056 Payments of long-term borrowings (1,989,112 ) (1,484,046 ) Dividends paid on preferred stock (64,551 ) - Dividends paid on common stock (8,953 ) (244,990 ) Proceeds from the issuance of common stock 561,987 25,606 Purchases of common stock - (130,870 ) Other (384 ) - Net cash (used in)/provided by financing activities (3,281,801 ) 2,054,746 Net decrease in cash and cash equivalents (323,255 ) (711,819 ) Cash and cash equivalents, beginning of year 1,072,407 1,822,512 Cash and cash equivalents, end of period $ 749,152 $ 1,110,693 Supplemental Cash Flow Information: Cash paid/(received) during the period for: Interest $ 770,216 $ 1,240,144 Income taxes (118,564 ) 76,742 See notes to financial statements. 5 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements September 30, 2009 & 2008 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with Marshall & Ilsley Corporation’s Annual Report on Form 10-K for the year ended December 31, 2008 (“2008 10-K”).In management’s opinion, the unaudited financial information included in this report reflects all adjustments consisting of normal recurring accruals which are necessary for a fair statement of the financial position and results of operations as of and for the three and nine months ended September 30, 2009 and 2008.The results of operations for the three and nine months ended September 30, 2009 and 2008 are not necessarily indicative of results to be expected for the entire year.The Corporation issued its consolidated financial statements by filing them with the Securities and Exchange Commission (the “SEC”) on November 9, 2009 and has evaluated subsequent events up to the time the consolidated financial statements were filed. 2. New Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued the FASB Accounting Standards CodificationTM (the “Codification”) to become the single official source of authoritative, nongovernmental U.S. Generally Accepted Accounting Principles (“GAAP”), except for rules and interpretive releases of the SEC, which are also sources of authoritative GAAP for SEC registrants.The Codification is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Codification did not change GAAP but reorganizes the literature using a consistent structure organized by topic, subtopic, section and paragraph, each of which is identified by a numerical designation.As the Codification was not intended to change or alter existing GAAP, it did not impact the consolidated financial statements. However, the Corporation ceased using prior GAAP references and is using the new Codification when referring to GAAP in these Notes to Consolidated Financial Statements. New accounting guidance issued after the effective date of the Codification will be issued in the form of Accounting Standards Updates (“ASUs”).ASUs will not be considered authoritative in their own right, but instead will serve to update the Codification. In September 2009, the FASB issued ASU 2009-12, Investments in Certain Entities that Calculate Net Asset Value per Share (or its Equivalent) (“ASU 2009-12”), which provides additional guidance on how the fair value of alternative investments such as private equity investments should be estimated and requires additional disclosures of the investment’s attributes.Under the updated guidance, the fair value of investments within its scope can be determined using the investment’s net asset value per share or its equivalent.The Corporation elected to early adopt ASU 2009-12 as of September 30, 2009, as permitted.The impact of adoption was not significant.See Note 3- Fair Value Measurements in the Notes to Financial Statements for more information regarding the attributes of the Corporation’s private equity investments. In June 2009, the FASB issued SFAS No. 166, Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140 (“SFAS 166”) and SFAS No. 167, Amendments to FASB Interpretation No. 46(R) (“SFAS 167”). These two standards are not yet part of the Codification.SFAS No. 166 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures regarding an entity’s continuing involvement in and exposure to risks related to transferred financial assets. SFAS 167, which amends FASB Interpretation No. 46 (revised December 2003), replaces the quantitative approach previously required for determining which enterprise should consolidate a variable interest entity with a consolidation approach focused on which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity.SFAS 167 also requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity, and eliminates an exception indicating that a troubled debt restructuring, as defined by the Debt Topic of the Codification, was not an event that required reconsideration of whether an entity is a variable interest entity and whetheran enterprise is the primary beneficiary ofa variable interest entity.SFAS No. 166 and 167 are effective for the Corporation on January 1, 2010. The Corporation is evaluating the impact that adoption of SFAS 166 and 167 will have on the consolidated financial statements. 6 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) In May 2009, the FASB issued the Subsequent Events Topic of the Codification, which sets forth general standards for potential recognition or disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.This topic became effective in the second quarter of 2009 and did not have a material impact on the consolidated financial statements. In April 2009, the FASB issued additional application guidance and required enhanced disclosures regarding fair value measurements and impairments of investment securities. Additional application guidance included in the Fair Value Measurements and Disclosures Topic of the Codification relates to estimating fair value, when the volume and level of activity for the asset or liability have decreased significantly and for identifying circumstances that indicate a transaction is not orderly.Application guidance included in the Investments – Debt and Equity Securities Topic of the Codification amended previous other-than-temporary impairment guidance in GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements.No amendments were made related to the recognition and measurement guidance related to other-than-temporary impairments of equity securities.As permitted, the Corporation elected to early adopt this application guidance as of January 1, 2009.See Note 7 – Investment Securities in Notes to Financial Statements for information regarding the impact of adopting this application guidance. Enhanced disclosures related to the Financial Instruments Topic of the Codification require disclosures about the fair value of financial instruments in interim reporting periods of publicly traded companies as well as in annual financial statements.These disclosure provisions were effective for the Corporation’s quarter ended June 30, 2009.See Note 3 – Fair Value Measurements and Note 14 – Fair Value of Financial Instruments in Notes to Financial Statements for information regarding the fair value of financial instruments at September 30, 2009. On January 1, 2009, the Corporation adopted updated accounting and reporting guidance under the Consolidation Topic of the Codification for ownership interests in consolidated subsidiaries held by parties other than the parent, previously known as minority interests and now known as noncontrolling interests, including the accounting treatment upon the deconsolidation of a subsidiary.The updated accounting and reporting guidance clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as a separate component within total equity in the consolidated financial statements.Additionally, consolidated net income is now reported with separate disclosure of the amounts attributable to the parent and to the noncontrolling interests. The changes to the Consolidation Topic of the Codification were applied prospectively, except for the provisions related to the presentation of noncontrolling interests.As of September 30, 2009, December 31, 2008 and September 30, 2008, noncontrolling interests of $10.9 million, $10.4 million and $9.9 million, respectively, have been reclassified from Accrued Expenses and Other Liabilities to Total Equity in the Consolidated Balance Sheets.For the three months ended September 30, 2009 and 2008, net income attributable to noncontrolling interests of $0.4 million and $0.2 million, respectively, is included in net income.For the nine months ended September 30, 2009 and 2008, net income attributable to noncontrolling interests of $1.2 million and $0.6 million, respectively, is included in net income.Prior to the adoption of Consolidation Topic of the Codification, noncontrolling interests were a deduction to determine net income.Under the updated Consolidation Topic of the Codification, noncontrolling interests are a deduction from net income used to arrive at net income attributable to the Corporation.Earnings per common share was not affected as a result of the adoption of the provisions of the updated Consolidation Topic of the Codification. 7 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) 3. Fair Value Measurements The Fair Value Measurements and Disclosures Topic of the Codification generally applies whenever other topics require or permit assets or liabilities to be measured at fair value.Under the topic, fair value refers to the price at the measurement date that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in which the reporting entity is engaged.The topic does not expand the use of fair value in any new circumstances. Fair-Value Hierarchy The Fair Value Measurements and Disclosures Topic of the Codification establishes a three-tier hierarchy for fair value measurements based upon the transparency of the inputs to the valuation of an asset or liability and expands the disclosures about instruments measured at fair value.A financial instrument is categorized in its entirety and its categorization within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three levels are described below. Level 1- Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2- Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument.Fair values for these instruments are estimated using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. Level 3- Inputs to the valuation methodology are unobservable and significant to the fair value measurement.Fair values are initially valued based upon transaction price and are adjusted to reflect exit values as evidenced by financing and sale transactions with third parties. Determination of Fair Value Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis, as well as the general classification of such instruments pursuant to the valuation hierarchy. Trading Assets and Investment Securities When available, the Corporation uses quoted market prices to determine the fair value of trading assets and investment securities; such items are classified in Level 1 of the fair value hierarchy. For the Corporation’s investments in government agencies, residential mortgage-backed securities and obligations of states and political subdivisions where quoted prices are not available for identical securities in an active market, the Corporation determines fair value utilizing vendors who apply matrix pricing for similar bonds where no price is observable or may compile prices from various sources.These models are primarily industry-standard models that consider various assumptions, including time value, yield curve, volatility factors, prepayment speeds, default rates, loss severity, current market and contractual prices for the underlying financial instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Fair values from these models are verified, where possible, against quoted prices for recent trading activity of assets with similar characteristics to the security being valued.Such methods are generally classified as Level 2.However, when prices from independent sources vary, cannot be obtained or cannot be corroborated, a security is generally classified as Level 3. 8 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) The Corporation’s Private Equity investments generally take the form of investments in private equity funds.The private equity investments are valued using the Corporation’s ownership interest in partners’ capital to which a proportionate share of net assets is attributed and the valuations provided by the general partners on a quarterly basis.These nonpublic investments are included in Level 3 of the fair value hierarchy because the fair value is not readily determinable and the redemption of the investments will occur via distribution through the sale of the underlying investments of the private equity fund.The private equity fund lives are generally ten years and the majority of the private equity distributions are expected to occur in the next five to ten years.At September 30, 2009, unfunded private equity commitments were approximately $50 million. Estimated fair values for residual interests in the form of interest only strips from automobile loan securitizations were based on a discounted cash flow analysis and are classified as a Level 3. Derivative Financial Instruments Fair values for exchange-traded contracts are based on quoted prices and are classified as Level 1.The fair value of over-the-counter interest rate contracts are measured using discounted cash flow analysis that incorporates significant inputs, including LIBOR curve, derivative counterparty spreads and measurements of volatility.Interest rate contracts that are valued using discounted cash flow analysis through use of models, and other observable inputs are considered Level 2. Certain derivative transactions are executed with counterparties who are large financial institutions (“dealers”).These derivative transactions primarily consist of interest rate swaps that are used for fair value hedges, cash flow hedges and economic hedges of interest rate swaps executed with the Corporation’s customers.The Corporation and its subsidiaries maintain risk management policies and procedures to monitor and limit exposure to credit risk to derivative transactions with dealers.Approved dealers for these transactions must have and maintain an investment grade rating on long-term senior debt from at least two nationally recognized statistical rating organizations or have a guarantor with an acceptable rating from such organizations.International Swaps and Derivative Association Master Agreements (“ISDA”) and Credit Support Annexes (“CSA”) are employed for all contracts with dealers.These agreements contain bilateral collateral arrangements.Notwithstanding its policies and procedures, the Corporation recognizes that unforeseen events could result in counterparty failure.The Corporation also recognizes that there could be additional credit exposure due to certain industry conventions established for operational efficiencies. On a quarterly basis, the Corporation performs an analysis using historical and market implied default and recovery rates that also consider certain industry conventions established for operational efficiencies to estimate the potential impact on the reported fair values of these derivative financial assets and liabilities due to counterparty credit risk and the Corporation’s own credit risk.Based on this analysis, the Corporation determined that the impact of these factors was insignificant and did not make any additional credit risk adjustments for purposes of determining the reported fair values of these derivative assets and liabilities with dealers at September 30, Certain derivative transactions are executed with customers whose counterparty credit risk is similar in nature to the credit risk associated with the Corporation’s lending activities.As is the case with a loan, the Corporation evaluates the credit risk of each of these customers on an individual basis and, where deemed appropriate, collateral is obtained.The type of collateral varies and is often the same collateral as the collateral obtained to secure a customer’s loan.For purposes of assessing the potential impact of counterparty credit risk on the fair values of derivative assets with customers, the Corporation used a probability analysis to estimate the amount of expected loss exposure due to customer default at some point in the remaining term of the entire portfolio of customer derivative contracts outstanding at September 30, 2009.While not significant, the Corporation did factor the estimated amount of expected loss due to customer default in the reported fair value of its customer derivative assets at September 30, 9 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations as of September 30, 2009 ($000’s): Quoted Prices in Active Markets for Identical Assets or Liabilities(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Assets (1) Trading Assets: Trading securities $ - $ 18,425 $ - Derivative assets - 251,901 - Total trading assets $ - $ 270,326 $ - Investment securities available for sale (2) Investment securities $ 154 $ 5,593,363 $ 201,866 Private equity investments - - 68,870 Total investment securities available for sale $ 154 $ 5,593,363 $ 270,736 Accrued interest and other assets: Financial guarantees - credit protection purchased $ - $ 14 $ - Liabilities (1) Other short-term borrowings $ - $ 6,696 $ - Accrued expenses and other liabilities: Derivative liabilities $ - $ 220,228 $ 11,600 Financial guarantees - credit protection sold - 198 - Total accrued expenses and other liabilities - 220,426 11,600 (1) The amounts presented above exclude certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2.See Note 13 – Derivative Financial Instruments and Hedging Activities in Notes to Financial Statements for further information.Level 3 derivative liabilities represent the fair value of the derivative financial instrument entered into in conjunction with the sale of the Corporation’s shares of Visa, Inc. (“Visa”) Class B common stock.See Note 17 – Guarantees in Notes to Financial Statements for additional information regarding Visa. (2) The investment securities included in Level 3 are primarily senior tranche asset-backed securities.The amounts presented are exclusive of $390,643 of investments in Federal Reserve Bank and FHLB stock, which are bought and sold at par and are carried at cost, and $55,228 in affordable housing partnerships, which are generally carried on the equity method. 10 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Level 3 Gains and Losses The table presented below summarizes the change in balance sheet carrying values associated with financial instruments measured using significant unobservable inputs (Level 3) during the nine months ended September 30, 2009 ($000’s): Investment Securities (1) Private Equity Investments (2) Other Assets Total Derivative Liabilities Balance at December 31, 2008 $ 135,953 $ 65,288 $ 5,903 $ 207,144 $ - Net payments, purchases and sales (1,008 ) 706 (255 ) (557 ) - Discount accretion 49 - 160 209 - Net transfers in and/or out of Level 3 (2,860 ) - - (2,860 ) - Total gains or losses (realized or unrealized): Included in earnings - 228 52 280 - Included in other comprehensive income 34,993 - (606 ) 34,387 - Balance at March 31, 2009 $ 167,127 $ 66,222 $ 5,254 $ 238,603 $ - Net payments, purchases and sales (1,048 ) 426 (194 ) (816 ) - Discount accretion 41 - 148 189 - Net transfers in and/or out of Level 3 - Total gains or losses (realized or unrealized): Included in earnings - 3,869 10 3,879 14,743 Included in other comprehensive income 18,439 - (273 ) 18,166 - Balance at June 30, 2009 $ 184,559 $ 70,517 $ 4,945 $ 260,021 $ 14,743 Net payments, purchases and sales (902 ) 2,833 (4,624 ) (2,693 ) (3,143 ) Discount accretion 44 - - 44 - Net transfers in and/or out of Level 3 31,447 - - 31,447 - Total gains or losses (realized or unrealized): Included in earnings - (4,480 ) 238 (4,242 ) - Included in other comprehensive income (13,282 ) - (559 ) (13,841 ) - Balance at September 30, 2009 $ 201,866 $ 68,870 $ - $ 270,736 $ 11,600 Unrealized gains or (losses) for the period included in earnings attributable to unrealized gains or losses for financial instruments still held at September 30, 2009 $ - $ (671 ) $ - $ (671 ) $ (14,743 ) (1) Unrealized changes in fair value for available-for-sale investments (debt securities) are recorded in other comprehensive income, while gains and losses from sales are recorded in Net investment securities gains in the Consolidated Statements of Income. (2) Private equity investments are generally recorded at fair value.Accordingly, both unrealized changes in fair value and gains or losses from sales are included in Net investment securities gains in the Consolidated Statements of Income. 11 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations as of September 30, 2008 ($000’s): Quoted Prices in Active Markets for Identical Assets or Liabilities(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Assets (1) Trading Assets: Trading securities $ - $ 69,532 $ - Derivative assets 214 93,021 - Total trading assets $ 214 $ 162,553 $ - Investment securities available for sale (2) Investment securities $ 244 $ 6,510,832 $ 172,966 Private equity investments - - 72,434 Other assets - - 5,756 Total investment securities available for sale $ 244 $ 6,510,832 $ 251,156 Liabilities (1) Other short-term borrowings $ - $ 6,634 $ - Accrued expenses and other liabilities: Derivative liabilities $ (1,215 ) $ 69,852 $ - (1) The amounts presented above exclude certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2.See Note 13 in Notes to Financial Statements for further information. (2) The amounts presented are exclusive of $327,323 of investments in Federal Reserve Bank and FHLB stock, which are bought and sold at par and are carried at cost, and $41,791 in affordable housing partnerships, which are generally carried on the equity method. 12 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Level 3 Gains and Losses The table presented below summarizes the change in balance sheet carrying values associated with financial instruments measured using significant unobservable inputs (Level 3) during the nine months ended September 30, 2008 ($000’s): Investment Securities (1) Private Equity Investments (2) Other Assets Total Balance at January 1, 2008 $ 2,066 $ 54,121 $ 9,030 $ 65,217 Net payments, purchases and sales 14,319 2,682 (977 ) 16,024 Discount accretion 5 - 209 214 Total gains or losses (realized or unrealized): Included in earnings - 1,051 (2,020 ) (969 ) Included in other comprehensive income - - (29 ) (29 ) Balance at March 31, 2008 $ 16,390 $ 57,854 $ 6,213 $ 80,457 Net payments, purchases and sales (3 ) 3,092 (965 ) 2,124 Discount accretion/(premium amortization) (2 ) - 183 181 Net transfers in and/or out of Level 3 56,007 - - 56,007 Total gains or losses (realized or unrealized): Included in earnings - 613 - 613 Included in other comprehensive income - - 764 764 Balance at June 30, 2008 $ 72,392 $ 61,559 $ 6,195 $ 140,146 Net payments, purchases and sales 10,746 9,834 (626 ) 19,954 Discount accretion 31 - 173 204 Net transfers in and/or out of Level 3 129,691 - - 129,691 Total gains or losses (realized or unrealized): Included in earnings - 1,041 - 1,041 Included in other comprehensive income (39,894 ) - 14 (39,880 ) Balance at September 30, 2008 $ 172,966 $ 72,434 $ 5,756 $ 251,156 Unrealized gains or losses for the period included in earnings attributable to unrealized gains or losses for financial instruments still held at September 30, 2008 $ - $ 165 $ (2,020 ) $ (1,855 ) (1) Unrealized changes in fair value for available-for-sale investments (debt securities) are recorded in other comprehensive income, while gains and losses from sales are recorded in Net investment securities gains in the Consolidated Statements of Income. (2) Private equity investments are generally recorded at fair value.Accordingly, both unrealized changes in fair value and gains or losses from sales are included in Net investment securities gains in the Consolidated Statements of Income. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis Loans held for sale are recorded at lower of cost or market and therefore are reported at fair value on a nonrecurring basis.Such fair values are generally based on bids and are considered Level 2 fair values. Nonaccrual loans greater than an established threshold are individually evaluated for impairment.Impairment is measured based on the fair value of the collateral less estimated selling costs or the fair value of the loan (“collateral value method”).All consumer-related renegotiated loans are evaluated for impairment based on the present value of the estimated cash flows discounted at the loan’s original effective interest rate (“discounted cash flow method”).A valuation allowance is recorded for the excess of the loan’s recorded investment over the amount determined by either the collateral value method or the discounted cash flow method.This valuation allowance is a component of the Allowance for loan and lease losses.The discounted cash flow method is not a fair value measure.For the collateral value method, the Corporation generally obtains appraisals to support the fair value of collateral underlying loans.Appraisals incorporate measures such as recent sales prices for comparable properties and costs of construction.The Corporation considers these fair values Level 3.For those loans individually evaluated for impairment using the collateral value method, a valuation allowance of $277.2 million and $88.8 million was recorded for loans with a recorded investment of $857.1 million and $375.1 million at September 30, 2009 and September 30, 2008, respectively.See Note 9 – Allowance for Loan and Lease Losses in Notes to Financial Statements for more information. 13 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) OREO is recorded at fair value based on property appraisals, less estimated selling costs, at the date of transfer. Subsequent to transfer, OREO is carried at the lower of cost or fair value, less estimated selling costs. The carrying value of OREO is not re-measured to fair value on a recurring basis but is subject to fair value adjustments when the carrying value exceeds the fair value, less estimated selling costs.At September 30, 2009 and 2008, the estimated fair value of OREO, less estimated selling costs amounted to $351.2 million and $267.2 million, respectively. On January 1, 2008, the Corporation adopted new guidance under the Financial Instruments Topic of the Codification, which permits entities to choose to measure many financial instruments and certain other items generally on an instrument-by-instrument basis at fair value that are not currently required to be measured at fair value.This guidance is intended to provide entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The Financial Instruments Topic of the Codification does not change requirements for recognizing and measuring dividend income, interest income, or interest expense.The Corporation did not elect to measure any existing financial instruments at fair value.However, the Corporation may elect to measure newly acquired financial instruments at fair value in the future. 14 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) 4. Comprehensive Income The following tables present the Corporation’s comprehensive income ($000’s): Three Months Ended September 30, 2009 Before-Tax Amount Tax (Expense) Benefit Net-of-TaxAmount Net loss $ (222,957 ) Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ 59,330 $ (21,108 ) $ 38,222 Reclassification for securities transactions included in net income (2,787 ) 975 (1,812 ) Total unrealized gains (losses) on available for sale investment securities $ 56,543 $ (20,133 ) $ 36,410 Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ 547 $ (191 ) $ 356 Reclassification adjustments for hedging activities included in net income 16,349 (5,722 ) 10,627 Total net gains (losses) on derivatives hedging variability of cash flows $ 16,896 $ (5,913 ) $ 10,983 Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (350 ) 69 (281 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (350 ) $ 69 $ (281 ) Other comprehensive income, net of tax 47,112 Total comprehensive income (loss) (175,845 ) Less:Comprehensive income attributable to the noncontrolling interests (402 ) Comprehensive income (loss) attributable to Marshall & Ilsley Corporation $ (176,247 ) Three Months Ended September 30, 2008 Before-Tax Amount Tax (Expense) Benefit Net-of-TaxAmount Net income $ 83,341 Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ (56,128 ) $ 19,630 $ (36,498 ) Reclassification for securities transactions included in net income (207 ) 72 (135 ) Total unrealized gains (losses) on available for sale investment securities $ (56,335 ) $ 19,702 $ (36,633 ) Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (15,034 ) $ 5,262 $ (9,772 ) Reclassification adjustments for hedging activities included in net income 11,552 (4,043 ) 7,509 Total net gains (losses) on derivatives hedging variability of cash flows $ (3,482 ) $ 1,219 $ (2,263 ) Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (497 ) 184 (313 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (497 ) $ 184 $ (313 ) Other comprehensive income (loss), net of tax (39,209 ) Total comprehensive income 44,132 Less:Comprehensive income attributable to the noncontrolling interests (203 ) Comprehensive income attributable to Marshall & Ilsley Corporation $ 43,929 15 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Nine Months Ended September 30, 2009 Before-Tax Amount Tax (Expense) Benefit Net-of-TaxAmount Net loss $ (523,087 ) Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ 198,132 $ (69,843 ) $ 128,289 Reclassification for securities transactions included in net income (46,655 ) 16,329 (30,326 ) Total unrealized gains (losses) on available for sale investment securities $ 151,477 $ (53,514 ) $ 97,963 Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ 11,274 $ (3,945 ) $ 7,329 Reclassification adjustments for hedging activities included in net income 47,903 (16,766 ) 31,137 Total net gains (losses) on derivatives hedging variability of cash flows $ 59,177 $ (20,711 ) $ 38,466 Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (1,049 ) 294 (755 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (1,049 ) $ 294 $ (755 ) Other comprehensive income, net of tax 135,674 Total comprehensive income (loss) (387,413 ) Less:Comprehensive income attributable to the noncontrolling interests (1,193 ) Comprehensive income (loss) attributable to Marshall & Ilsley Corporation $ (388,606 ) Nine Months Ended September 30, 2008 Before-Tax Amount Tax (Expense) Benefit Net-of-TaxAmount Net loss $ (163,804 ) Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ (87,660 ) $ 30,646 $ (57,014 ) Reclassification for securities transactions included in net income (340 ) 119 (221 ) Total unrealized gains (losses) on available for sale investment securities $ (88,000 ) $ 30,765 $ (57,235 ) Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (23,197 ) $ 8,119 $ (15,078 ) Reclassification adjustments for hedging activities included in net income 29,529 (10,335 ) 19,194 Total net gains (losses) on derivatives hedging variability of cash flows $ 6,332 $ (2,216 ) $ 4,116 Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (1,553 ) 576 (977 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (1,553 ) $ 576 $ (977 ) Other comprehensive income (loss), net of tax (54,096 ) Total comprehensive income (loss) (217,900 ) Less:Comprehensive income attributable to the noncontrolling interests (640 ) Comprehensive income (loss) attributable to Marshall & Ilsley Corporation $ (218,540 ) 16 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) 5. Earnings Per Common Share A reconciliation of the numerators and denominators of the basic and diluted per common share computations are as follows (dollars and shares in thousands, except per share data): Three Months Ended September 30, 2009 Income (Numerator) Average Shares (Denominator) Per Share Amount Basic: Net loss attributable to Marshall & Ilsley Corporation $ (223,359 ) Preferred stock dividends (25,068 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (248,427 ) 366,846 $ (0.68 ) Effect of dilutive securities: Stock option, restricted stock and other plans - Diluted: Net loss attributable to Marshall & Ilsley Corporation $ (223,359 ) Preferred stock dividends (25,068 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (248,427 ) 366,846 $ (0.68 ) Three Months Ended September 30, 2008 Income (Numerator) Average Shares (Denominator) Per Share Amount Basic: Net income attributable to Marshall & Ilsley Corporation $ 83,138 Preferred stock dividends - Net income attributable to Marshall & Ilsley Corporation common shareholders $ 83,138 258,877 $ 0.32 Effect of dilutive securities: Stock option, restricted stock and other plans 347 Diluted: Net income attributable to Marshall & Ilsley Corporation $ 83,138 Preferred stock dividends - Net income attributable to Marshall & Ilsley Corporation common shareholders $ 83,138 259,224 $ 0.32 17 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2009 & 2008 (Unaudited) Nine Months Ended September 30, 2009 Income (Numerator) Average Shares (Denominator) Per Share Amount Basic: Net loss attributable to Marshall & Ilsley Corporation $ (524,280 ) Preferred stock dividends (75,040 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (599,320 ) 304,450 $ (1.97 ) Effect of dilutive securities: Stock option, restricted stock and other plans - Diluted: Net loss attributable to Marshall & Ilsley Corporation $ (524,280 ) Preferred stock dividends (75,040 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (599,320 ) 304,450 $ (1.97 ) Nine Months Ended September 30, 2008 Income (Numerator) Average Shares (Denominator) Per Share Amount Basic: Net loss attributable to Marshall & Ilsley Corporation $ (164,444 ) Preferred stock dividends - Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (164,444 ) 259,146 $ (0.63 ) Effect of dilutive securities: Stock option, restricted stock and other plans - Diluted: Net loss attributable to Marshall & Ilsley Corporation $ (164,444 ) Preferred stock dividends - Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (164,444 ) 259,146 $ (0.63 ) The table below presents the options to purchase shares of common stock not included in the computation of diluted earnings per common share because the exercise price of the outstanding stock options was greater than the average market price of the common shares for the periods ended 2009 and 2008 (anti-dilutive options).As a result of the Corporation’s reported net loss for the quarter and nine months ended September 30, 2009 and for the nine months ended September 30, 2008, all of the stock options outstanding were excluded from the computation of diluted earnings per common share (shares in thousands): Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Shares 32,289 24,165 32,289 29,272 Price Range $4.76 - $36.82 $15.36 - $36.82 $4.76 - $36.82 $8.55 - $36.82 An outstanding warrant to purchase 13,815,789 shares of the Corporation’s common stock issued in connection with the Corporation’s participation in the U.S.
